Citation Nr: 1449076	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for PTSD. 

5.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 

6.  Entitlement to a rating in excess of 10 percent for right leg peripheral neuropathy. 

7.  Entitlement to a rating in excess of 10 percent for left leg peripheral neuropathy. 

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to July 1972.  The issues of service connection for hypertension and an increased rating for PTSD are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The remaining issues are before the Board on appeal from a November 2010 rating decision.   In August 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  

The issues of service connection for bilateral hearing loss and hypertension, and entitlement to an increased rating for PTSD, and to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  In correspondence dated October 3, 2013, prior to the promulgation of a Board decision on the matters, the Veteran's representative informed VA that the Veteran wished to withdraw his appeals seeking increased ratings for type II diabetes mellitus, and right and left leg peripheral neuropathy; there is no question of fact or law remaining before the Board in these matters.

2.  The preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service or to any event or injury therein.


CONCLUSIONS OF LAW


1.  Regarding the claims seeking increased ratings for type II diabetes mellitus, and right and left leg peripheral neuropathy, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in these matters.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the claims seeking increased ratings for type II diabetes mellitus, and right and left leg peripheral neuropathy, given the Veteran's expression of intent to withdraw his appeal in these matters, further discussion of the impact of the VCAA on the matters is not necessary.

Regarding the claim of service connection for tinnitus, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2014 hearing before the undersigned, it was established that the Veteran is aware that to substantiate a claim of service connection for tinnitus there must be evidence of a nexus between his current disability and his active duty service.  Testimony was elicited as to the onset of his tinnitus.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  
The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for an August 2010 audiological examination.  The Board finds that the report of that examination contains sufficient findings and informed discussion of the pertinent history and features of the Veteran's tinnitus to constitute probative evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

      Withdrawal of Appeal 

Regarding the issues seeking increased ratings for type II diabetes mellitus, and right and left leg peripheral neuropathy, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In correspondence dated October 3, 2013, the Veteran's representative indicated that he wished to withdraw his appeals seeking increased ratings for type II diabetes mellitus, and right and left peripheral neuropathy.  Hence, there is no allegation of error or fact or law remaining for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.

      Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 1131, 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that his tinnitus began in service from exposure to noise from mortars, gunfire, grenades, helicopters and airplanes while serving in Vietnam.  His DD Form 214 confirms he served in Vietnam and that his occupational specialty was signal operator. 
The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.

On October 2005 VA emergency department notes, the Veteran denied having tinnitus.  

On January and April 2010 emergency department notes, the Veteran again denied having tinnitus.  

On August 2010 VA audiology examination, the Veteran reported exposure to noise from mortars, gunfire, grenades, helicopters and airplanes while serving in Vietnam.  He denied any recreational or occupational noise exposure.  When asked by the examiner, the Veteran was unable to provide a date of onset of tinnitus; it was noted that he was unsure when his tinnitus began.  He described tinnitus as constant.  Tinnitus was diagnosed.  The examiner opined that while tinnitus can be caused by noise exposure without the presence of hearing loss, there was no report/documentation of tinnitus during active duty; therefore, his tinnitus was not related to his service.  

On every occasion the Veteran presented at the emergency room, he denied tinnitus, as noted in emergency department notes dated in September 2010, October 2010, October 2011, May 2011, January 2012, April 2012, and February 2013.  

At the August 2014 hearing, the Veteran testified that he has heard ringing in his years since he was in Vietnam.  He described the sound as intermittent "zinging" sound.

The Board notes that tinnitus is a disability capable of lay observation (by the person experience it, but generally not detectable by others).  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  There is no evidence in the record to refute his August 2014 testimony that he now has tinnitus, and no reason to question the credibility of the Veteran's reports of current tinnitus; they have not been rejected by the VA examiner as not credible.  Therefore, it may be conceded that he now has tinnitus.  
Regarding the etiology of his tinnitus, however, the Board finds the Veteran's statements that he has it ever since service to be self-serving, compensation-driven, and not credible.  Tinnitus was not noted in service, to include on service separation examination.  His initial documented postservice reference to tinnitus in the record was in October 2005 when he denied having it.  His first affirmation of tinnitus (when he could not indicate when it began) was in his May 2010 claim seeking service connection for the disability, approximately 38 years postservice.  Since then, the Veteran has intermittently endorsed (on VA examination and at the hearing) and denied (on multiple occasions of VA treatment) experiencing symptoms of tinnitus.  It was not until the August 2014 hearing that he first alleged that his tinnitus began in service.  At all times prior to the hearing, he either denied having tinnitus outright, or was uncertain when it began.  Logically, if he had noticed tinnitus beginning in service and persisting since, as alleged, he would not have denied it on multiple occasions of post-service treatment in 2005, 2010 and 2011; nor would he have expressed uncertainty when it began (as he did on VA examination). 

Accordingly, the record reflects that while the Veteran now has tinnitus, there is no credible lay or competent (medical) evidence that relates it to his service.  As noted above, the Veteran was appraised at the hearing that what was needed to substantiate his claim was evidence of a nexus to service/events therein.  He submitted no evidence to that effect during the post-hearing abeyance period he was afforded.  In light of the foregoing, the Board finds that preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service/noise exposure therein.  The preponderance of the evidence is against this claim, and the appeal in this matter must be denied.


ORDER

The appeals seeking increased ratings for type II diabetes mellitus, and right and left peripheral neuropathy are dismissed.

Service connection for tinnitus is denied.
REMAND

Regarding the claim seeking an increased rating for PTSD, after the August 2014 hearing, the Veteran submitted a private psychologist's report detailing the current status of his PTSD.  This report presents a disability picture of the PTSD that markedly conflicts with the picture presented by the other evidence in the record, and additional development is necessary to resolve the conflict.  Specifically, the private psychologist noted profound psychiatric symptoms (delusions, hallucinations, psychosis, suicidal ideation, paranoia) that were not noted on the most recent (May 2013) VA examination (or evidenced on lay observation at the videoconference hearing only 9 days prior), suggesting a dramatic increase in symptoms and functional impairment in a matter of days.  Given the discrepancy in symptoms and functionality, clarification of the current status of the Veteran's PTSD is necessary.  

Regarding the claim seeking service connection for hypertension, the Veteran asserts such disability is secondary to his service-connected disabilities, to include diabetes and/or PTSD.  The opinion offered on May 2009 VA examination in this matter is inadequate because the examiner did not discuss the impact of PTSD on the hypertension, or address whether the hypertension is aggravated by the Veteran's diabetes.  Accordingly, an examination to secure an adequate opinion is necessary.

Regarding the claim of service connection for hearing loss, an August 2010 examination found the Veteran's hearing acuity was within normal limits and that the high frequency hearing loss (noted at 6000 and 8000 Hz) could not be linked to noise exposure in service.  However, the Board notes that the Veteran's speech recognition score (for each ear) was 92 percent, which establishes there is a bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (when speech recognition scores are less than 94 percent).  Therefore, an opinion regarding the etiology of the Veteran's hearing loss disability is necessary. 

Regarding the claim seeking a TDIU rating, that matter is inextricably intertwined with the other claims being remanded; hence, consideration of that matter must be deferred pending resolution of such claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, a review of the record found that the most recent VA treatment records in evidence are dated in February 2013.  Updated outstanding records of all VA evaluations and treatment for the disabilities at issue are pertinent evidence; are constructively of record; and must be secured.

The case is REMANDED for the following action:

1. The AOJ should secure for the record copies of the complete updated (since February 2013) clinical records of any VA evaluations and treatment the Veteran has received for his service connected disabilities, and in particular PTSD, hypertension, and hearing loss.

2. The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist/psychiatrist to determine the current severity of his PTSD and reconcile the conflicting evidence in the record regarding the severity of the PTSD.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The examiner must also be provided a copy of the criteria for rating mental disorders.  Findings must be reported in detail, and must include notation of the presence or absence of each symptom noted in the criteria for ratings above 30 percent.  Based on examination of the Veteran and review of the record, the examiner should: 

a. Describe in detail all symptoms found on examination.  

b. Conduct a longitudinal review of the record and (to the extent possible) reconcile the discrepancies regarding the nature and severity of the Veteran's psychiatric symptoms and impairment found on VA examinations (in July 2009 and May 2013) and those described by the private provider whose (August 2014) opinion is in the record. Specifically, the examiner is asked to reconcile the presence and absence of each symptom (delusions, hallucinations, psychosis, alcohol abuse, suicidal ideation, paranoia, etc.) found on August 2014 examination and not found on the May 2013 examination or on the current examination (or overtly manifested for lay observation at the August 2014 hearing).  The examiner should indicate whether the symptoms noted by the private provider are consistent with the overall disability picture presented, the Veteran's treatment regimen, and his overall functionality.  The examiner should comment on the various GAF scores assigned throughout the appeal period indicating (with citation to symptom notations) whether such are consistent with the PTSD symptoms contemporaneously shown. 

c. Comment on the impact the Veteran's PTSD symptoms have on his occupational and social functioning. 

The examiner must explain the rationale for all opinions.

3. The AOJ should then arrange for the Veteran to be examined by the appropriate physician to determine the etiology of his hypertension.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (a 50% or greater probability) that his hypertension is etiologically related to his service? 

b. Is it at least as likely as not (a 50% or greater probability) that the hypertension was either caused or aggravated by (increased in severity due to) the Veteran's service-connected diabetes and/or PTSD?  If the opinion is to the effect that a service connected disability did not cause, but aggravated, the hypertension, the examiner should specify, to the extent possible, the degree of hypertension (pathology/impairment) resulting from such aggravation.

4. The AOJ should also arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss.  [The examiner is advised (as it was apparently overlooked by the previous VA examiner) that a speech recognition score less than 94 percent establishes a hearing loss disability under 38 C.F.R. § 3.385.]  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran. the examiner should provide an opinion that responds to the following:
What is the most likely etiology for the Veteran's bilateral hearing loss disability? Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss is related to his service, to include as due to his occupational specialty (switchboard operator) and/or to noise exposure (from mortars, gunfire, grenades, helicopters and airplanes) while serving in Vietnam? 

5. The AOJ should then review the record and readjudicate the claims (the TDIU rating claim in light of the determinations on the other issues remanded, and following any further development indicated).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


